                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    EASTERN DIVISION


MACK TRANSOU,

       Petitioner,

v.                                                                 Case No. 1:19-cv-01258-JDB-jay

BERT C. BOYD,

       Respondent.


                   ORDER DIRECTING CLERK TO MODIFY RESPONDENT
                                      AND
                  DIRECTING RESPONDENT TO FILE A LIMITED RESPONSE
                             TO THE AMENDED PETITION
       On July 15, 2019, Petitioner, Mack Transou, filed, in the United States District Court for

the Eastern District of Tennessee, an amended pro se habeas corpus petition (the “Amended

Petition”) pursuant to 28 U.S.C. § 2254. (Docket Entry (“D.E.” ) 21.)1 On November 8, 2019, the

Honorable Pamela L. Reeves, Chief United States District Judge for that district, dismissed the

portion of the Amended Petition relating to the inmate’s habitual motor vehicle offender

(“HMVO”) conviction for lack of subject matter jurisdiction and transferred the remaining claims

to this Court. (D.E. 26.) The surviving portions of the Amended Petition are before the

undersigned for preliminary review. See Rules Governing § 2254 Cases in the United States

District Courts (“Habeas Rules”), Rule 4. For the following reasons, Respondent, Bert C. Boyd,2

is ORDERED to file a limited response to the Amended Petition.




       1
           Record citations are to the present case unless otherwise noted.
       2
        The Clerk is DIRECTED to substitute Bert C. Boyd for Georgia Crowell as Respondent.
See Fed. R. Civ. P. 25(d).
                                         BACKGROUND

   I.        2006 Petition.

         On November 13, 2006, Petitioner filed a pro se § 2254 petition (the “2006 Petition”) in

the United States District Court for the Middle District of Tennessee, which was later transferred

to this district. (Transou v. Brandon, No. 06-cv-1245-JDT-STA, D.E. 4-3 (W.D. Tenn.) (the “2006

Case” or “No. 06-cv-1245-JDT-STA”).) The 2006 Petition asserted five claims challenging

Transou’s Tennessee convictions for rape and aggravated burglary perpetrated against victim S.K.

in December 2001 (“Case No. 02-360”) and rape and sexual battery committed against victim C.T.

in March 2002 (“Case No. 02-359”). (Id., D.E. 37.) On February 29, 2008, the Honorable James

D. Todd dismissed the 2006 Petition. (Id., D.E. 37.) Judge Todd found that five of Petitioner’s

claims were procedurally defaulted and the remaining claim was without merit.

   II.       The Amended Petition and Proceedings in the Eastern District of Tennessee.

         On December 10, 2018, Petitioner filed a pro se habeas corpus petition (the “Petition”) in

this district using a § 2254 form. (D.E. 1.) By order dated December 31, 2018, the Court construed

the Petition as challenging the State of Tennessee’s application of pretrial credits for Transou’s

HMVO conviction and transferred the pleading to the Eastern District as a 28 U.S.C. § 2241

petition.3 (D.E. 9.)




         3
         The Petition was the case-initiating pleading in Transou v. Crowell, 1:18-cv-01240-JDB-
egb (W.D. Tenn.). (See Transou v. Crowell, 1:18-cv-01240-JDB-egb (W.D. Tenn.), D.E. 1.) After
the undersigned transferred the Petition to the Eastern District, and after Chief Judge Reeves
transferred a portion of the later-filed Amended Petition to this district, all documents that had
been filed in No. 1:18-cv-01240-JDB-egb and lodged in the case before Chief Judge Reeves were
duplicated on the docket in the present case.

                                                 2
       On April 12, 2019, Respondent filed, in the Eastern District, a motion to dismiss the

Petition or, in the alternative, to transfer the pleading to the Sixth Circuit Court of Appeals as a

second or successive petition.4 (D.E. 17.) More than three months later, the inmate filed the

Amended Petition. (D.E. 21.) The district court allowed Transou to proceed on the Amended

Petition because the pleading “present[ed] Petitioner’s claims in a more concise and clear

manner[.]” (D.E. 25 at PageID 268.) The court construed the Amended Petition as asserting the

following arguments:

       . . . Petitioner seeks habeas corpus relief based on his allegation that counsel for the
       State of Tennessee falsified the sentencing records for his HMVO conviction in a
       manner that resulted in Petitioner being illegally detained for two hundred and
       thirty-two days and submitting his DNA. As relief, Petitioner requests that the
       DNA evidence against him and his resulting convictions for four charges be
       “dropped,” his record expunged, and that the State of Tennessee not be allowed to
       further prosecute him for these charges.

               In other words, Petitioner alleges that due to the miscalculation of his
       pretrial jail credits, he was taken into custody for his HMVO conviction after his
       community corrections sentence was revoked, when he should, in fact, not have
       been subject to any further punishment for that conviction. Once in custody,
       Petitioner submitted to a blood draw, which police then used to match his DNA to
       other unsolved cases. Petitioner therefore asserts that the resulting convictions are
       invalid because they were obtained due to the miscalculation of this HMVO
       sentence[.]

(Id. at PageID 268-69 (internal record citations omitted).) The court noted that the Amended

Petition alleges that four convictions resulted from the alleged improper application of pretrial

credits to the HMVO sentence. (Id. at PageID 271 n.2.) Those convictions are identified in the

Amended Petition only by their state case numbers, to wit, Case Nos. 02-338, 02-339, 02-359, and

02-360.


       4
         See 28 U.S.C. § 2244(b) (setting forth procedure for “second or successive habeas corpus
application[s] under section 2254”).

                                                  3
        Regarding the HMVO conviction, the district court found that Petitioner was no longer “in

custody” on that offense. The court therefore dismissed, for lack of subject matter jurisdiction, the

Amended Petition’s claim that pretrial credits were not properly applied to the HMVO sentence.

        Insofar as the Amended Petition asserted that four convictions resulted from the alleged

improper application of pretrial credits to the HMVO sentence, the district court determined that

those claims “would fall under § 2254, rather than § 2241[.]” (Id. at PageID 271.) Furthermore,

“it appear[ed]” to the court “that Petitioner seeks to attack the same convictions in this action that

he previously attacked” in the 2006 Petition and, thus, the Amended Petition seemed, at least in

part, to be a second or successive petition. (Id. at PageID 272.) However, the court concluded

“that the Western District is in the best position to make this determination and to transfer the

remaining habeas corpus claims to the Sixth Circuit as second or successive, if appropriate, as it

denied Petitioner’s previous § 2254 on the merits.” (Id.)

                                           DISCUSSION

        As discussed above, the 2006 Petition challenged Case Nos. 02-359 and 02-360, which

related, respectively, to crimes Transou perpetrated against C.T. in March 2002, and against S.K.

in December 2001. Therefore, to the extent the Amended Petition seeks relief from those

convictions, it is a second or successive petition under § 2244 and must be transferred to the Sixth

Circuit. See In re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (per curiam) (district courts should transfer

to the appellate court second or successive petitions filed without authorization from the Sixth

Circuit).

        However, it is not clear from the pleadings and documents filed in the 2006 Case what

transpired at the state court level with respect to Case Nos. 02-338 and 02-339, and whether any


                                                  4
convictions arising from those cases have been challenged in a § 2254 petition. A state court

document filed in the 2006 Case indicates that Case No. 02-338 was related to charges that Transou

raped victim B.M. in April 2002, and that Case No. 02-339 pertained to an alleged January 1999

rape of S.K. (Transou, No. 06-cv-1245-JDT-STA, D.E. 24-15 at PageID 220.) Beyond that

information, it is not immediately apparent from the record how those cases were resolved and

whether Petitioner challenged any convictions arising from those matters in state or federal court.

       Therefore, in order for this Court to determine whether the claims related to Case Nos. 02-

338 and 02-339 should be transferred to the Sixth Circuit or instead are subject to other affirmative

defenses, Respondent is ORDERED to file, within twenty-eight days of entry of this order, a

response to the Amended Petition, limited to that pleading’s attack on Case Nos. 02-338 and 02-

339. The response shall detail the state court proceedings related to those matters, including

Petitioner’s prior state court challenges, if any, to convictions arising out of those cases, and shall

assert all relevant affirmative defenses. Respondent shall also file all state court documents related

to those actions. The Court takes under advisement Respondent’s request (D.E. 17) that the entire

Amended Petition be transferred to the Sixth Circuit.

       Pursuant to Habeas Rule 5(e), Petitioner may, if he chooses, submit a reply to Respondent’s

limited response within twenty-eight days of service. Petitioner may request an extension of time

to reply by filing a motion on or before the due date of his reply.

       IT IS SO ORDERED this 18th day of March 2020.

                                               s/ J. DANIEL BREEN
                                               UNITED STATES DISTRICT JUDGE




                                                  5
